Citation Nr: 1821478	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for keratoconus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's claim.

In March 2018, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral eye condition, to include keratoconus.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in October 2011; he did not perfect an appeal of that decision.

2.  Additional evidence received since the July 2009 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for keratoconus.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for a bilateral eye condition, to include keratoconus, is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Since the July 2009 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for keratoconus; this claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a July 2009 decision, the RO denied the Veteran's original claim of entitlement to service connection for a bilateral eye condition, to include keratoconus.  He disagreed with the denial and a statement of the case (SOC) was issued in November 2009.  He did not perfect an appeal and, as such, the July 2009 decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 
The Veteran now seeks to reopen his claim of service connection for keratoconus.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in July 2009.  After reviewing the record, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claim of service connection for keratoconus.

The evidence associated with the Veteran's claims file at the time of the last final denial in July 2009 included service treatment records (STRs), the Veteran's statements, a May 2009 VA examination report, and VA treatment records.

At the time of the last final denial, the Veteran contended that he had a bilateral eye condition (specifically, keratoconus), which was incurred during basic training.  See, e.g., the VA examination report dated May 2009.  He alternatively argued that the pre-existing keratoconus was worsened by his military service.  See the notice of disagreement (NOD) dated November 2009.

The Veteran served on active duty from October 1967 to November 1967.  A pre-induction ophthalmological consultation was conducted in May 1967 at which time it was noted that the Veteran has possible keratoconus.  It was indicated that the Veteran "[c]omplains that he has had poor distant vision all his life, even with glasses."  He was diagnosed with bilateral astigmatism, bilateral amblyopia, and right eye hyperphonia.  However, the ophthalmologist indicated that there was "[n]o slit-lamp evidence of keratoconus."  The Veteran's August 1967 service induction examination documented these diagnoses, but noted that the Veteran did not have keratoconus, per the ophthalmological consultation.  In November 1967, it was reported that the Veteran had multiple vision-related complaints and again had a diagnosis of questionable keratoconus.  Later in November 1967, multiple findings confirmed a diagnosis of keratoconus and it was determined that the Veteran did not meet procurements standards for induction.  He was recommended for discharge following Medical Board Proceedings in November 1967.  The Veteran's November 1967 separation examination documented bilateral keratoconus, as well as subnormal vision.

The Veteran was afforded a VA examination in May 2009 at which time the examiner noted that the Veteran denied eye problems prior to service, and was a very poor historian.  The examiner documented the Veteran's description of dust and dirt getting in his eyes during boot camp, which caused his eyes to be constantly red, irritated, and swollen.  The examiner indicated that the Veteran underwent a bilateral corneal transplant in approximately 1986, and subsequently suffered a corneal ulcer of the right eye.  The examiner diagnosed the Veteran with bilateral keratoconus, status-post bilateral penetrating keratoplasty in 1986, and status-post corneal ulcer in the right eye.  As to the question of nexus, the examiner determined that the Veteran's keratoconus is not caused by or a result of his service.  The examiner explained, "[k]eratoconus is a developmental condition of the cornea.  The cornea becomes thinned near the center, which causes marked irregular astigmatism."  The examiner continued, "[i]t usually becomes prominent in adolescence and is often present by puberty.  Many become stable while others continue to progress and need a corneal transplant for treatment."  He concluded, "[i]t is not caused by external events or circumstances.  There is familial tendency but the genetic pattern has not been worked out."

As described above, the Veteran's claim of entitlement to service connection for keratoconus was last finally denied in a July 2009 rating decision.  A review of the record shows that the Veteran filed a claim to reopen the matter of entitlement to service connection for keratoconus in November 2016.  For the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim has not been received.

The evidence associated with the claims file subsequent to the final decision in July 2009 includes a November 1993 letter from the Veteran's employer detailing the Veteran's vision problems dating from 1979, a January 1994 letter from Dr. J.L. who treated the Veteran for progressive keratoconus dating from March 1979, VA treatment records, and the March 2018 Board hearing transcript.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  However, in the current appeal, none of the additional documentary evidence received contains any indication that the Veteran's current keratoconus was incurred in or aggravated during service.  Rather, it is cumulative of the evidence previously considered at the time of the prior decision.  Additionally, his hearing testimony and contentions are the same as those previously considered at the time of the prior decision.  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2017).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for keratoconus is not reopened.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for keratoconus is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


